DENSON, J.
The indictment in tbis case was found, and tbe triad and conviction of tbe defendant were bad, at a term of tbe circuit court for Autauga county beld at a time not.authorized by law; hence tbe proceedings were void. Tbe judgment will not support an appeal, and tbis appeal must be dismissed. — Louisville & Nashville Railroad Co. v. J. J. Grant, 153 Ala. 112, 45 South. 226; Bill Rigsby, alias, etc. v. State, 153 Ala. 37, 45 South. 227.
Appeal dismissed.
Tyson, O. J., and Anderson and McClellan, JJ-., concur.